.        -




               OFRCE   OF THE AlTORNEY    GENERAL   OF TEXAS        i .
                                 AUSTIN
    GROVER   SELLERS
ATTORNEY
      GENERAL




      iiouorablaEomsr D. Eck
      County Auditor
      Fayette County
      LaGrange, Texas
      Daar Sir:




      ion of this depa
      paragraph of th



                                          tax sxesptad?
                                      irad through voluntary
                                      bers of the parish and
                                      le to the property is
                              olic Archbishop of San htonio,
                              Robert E. Lucy, D. D., in whcse
                              property is held.
                            1 is used for the following,purposes,
              viz: parish meetings, meetings of catholic so-
              citiss, &tsrnity Guild, Catholic Action, Catho-
              lic organizations,Catholic Union of Texas, re-
              ligious instructions to children, socials; plays
              and O~CXI or twice yearly picnic dinners and dances
              am  held.
                    "Ro rent or contributionsare paia by the
               various organizationsusing the hall, however
                                                                     -:        .   .
                                                                      :,
                                                                           .           42



        Honorable Homer D. Eck - page 2



             when picnic dinners and dances are given admission
             fess are charged. Money collsctsd from ths adziS-
             Sian fSSS of the later is used for the benefit of
             the church and chari$abla purposes."
                  Article 8, Section 2, of the Constitution of TaxaS
        Provides that "the Legislaturemay, by snsral laws, axampt
        from taxation . . . . actual places or 7 of) religious worship,
        slao any property owned by a church or by a strictly religious
        society for tha axclusi~a use as a dwelling place for ths minis-
        tsry.,ofsuch church or religious sociaty, and which yields no
        rarsnua whatever to such church or religious socisty;           .
        and property used exclusivelyand reasonably nacassary'i: ion-
        ducting any sSSOCistiOn Sngagsd in pronoting ths religious,
        educational and physical development of boys, girls young
        men or young woman operating under a state or national orga-
        nization
          .      of like character. . . .e
. -.
   -.             Section 1 of Articia 7150, Vernon's Annotated civil
        Statutes, provides:
                  "The folio-;Jing
                                property shall be sxsapt frown
             taxation, to-wit:
                  "1. Schools and churches --Public school houses
             and actual places of religious worship, also any pro-
             party owned by a church or by a strictly religious
             society, for the axclusivs usa 3s a dwelling place
             for the ministers of such church or religious so-
             ciety, the books and furniture therein and the
             grounds attached to such buildings necessary for
             the proper occupancy, use and enjoyment of the
             ,sa"a,and which yields no revenue whatever to such
             church or religious SOCisty . . . .*
                  Section 2a of said Article   7150 provides:
                  "28. Religious, educational and physical dsvslop-
             mant associations --That all property owned or used ax-
             cluSivaly and reasonablynscsssary, in conducting any
             association engaged in the joint and three-fold rSli-
             gious, educational and physical development of boys
             ana girls, young man and young women, operating under
             s stats or national organization of like character,
             and not leased or othsrviss used with a view to Profit
             other than for the purpose of =13intaininqthe build-
             ings and assgciation,, , .. . shall be sxaapt fro:z
             taxation . . . .I'
                                                              ‘
                                                                  -.
                                                                       43


 Honorable Homer D. Eck - page 3



           As ststad by Justice Sharp of the Texas Supreme
 Court, “The Constitution and the Statutes of this State
 evince a liberality in the exemption from taxation of pro-
 party for educstional or rsligious purp0saa.a I&rris v.
 City of Fort Worth, 180 S. W. (26) 131.
           We think the property in question is an “actual
 place of religious worship* within the meaning of the Conati-
 tution end the statute above referred to. Although ~!a find
 no Texas decisions passing upon the question you present, wa
 baliavs that the weight of authority in this country supports
 our 0Pinion.
            In People v. Faitnsr, 61 N. E. 762 (N. Y.), the Statute
  exempted property used ‘laxclusivelyfor the moral or mental
  improvamant of men or woman, or for religious, Bible, tract,
  charitable, benevolent, missionary . . . . or for two or more
  such purposes . . . .I1 A “clergy house” located on the corner
,~_.
  of the -,church
                building was held to be sxsmpt undar this Sta-
  tute. This “clergy house” included a large room known 3s “St.
  Joseph’s Hall”, used for Sunday School and other religious
  sarvicss. Other uses included a dressing room for choir boys,
  and the “man’s guild”, consisting of a reading room, club room,
  billiard room and library. The court added that the fact that
  sleeping roons of the curates and of the building engineer
  vsrs located hers, baing merely incidental, did not destroy
  the exemption.
            Perhaps the leading case on the subject is St. Paul's
  Church v. COncord, 75 Atl. 531 (N. X. ), 27 L. R. A. N. S. 910,
  Ann. Cas. 1912.4,page 350. The Statute exsaptad “houses of
  public worship.I1 The building in question was located in the
  rear of the lot on which the church stood. The bassmnt in-
  cluded dining room, kitchen and serving room. The first floor’ I
  was an auditorium with a stage. Ths second story had rooms
  for meeting3 of various parochial:.organizationsand for Sun-
  day School class room, and a room for choir practica. V&en
  not Otherwise shgagsd, ths hall was 1st for hire t0 reputable    ‘,
  psrtias for such purposes as u&stings of sOciatias, lectures,
  musical recitals, ard private dancing parties.
            The court acknowledged the general rUl3 Of Strict
  construction of axasption Statutes, but added: “If the so-
  called ‘rule Of strict construction’,as applied t0 statutes
  exaapting certain Property from taxation, ia SO strictly
  3pr:liad33 t0 render the exempting language so nsrrO:v3hd
  rsstrictad 3s t0 defeat the apparent lagisl3tivspurpose.
  it ia clear that too much sacredness is attached t0 3 mare
  rule, 3nd that it should be aithar abrogated Or 3p.:lisdwith
                                                                              .
                                                                     ‘:
                                                                          -




          Honorable Homer D. Eck - page 4

           aor3 liberality and r3ason.3 The court held that occasional
          us33 of the building for secular purposes did not make the
          property taxable and that it was exempt. This case is cited
          as text authority in 26 R. C. L. 325.
                    The case of Shaarai Berocho v. Mayor, etc., of City
          of IJewYork, 18 N. Y. S. 792, construed a statute exempting pro-        j
          perty 33xcluaivelyused for purposes of public v~orahip,~~The
          ground floor of the building in question was used as a syna-
          gogue. Whe second floor was mainly used as a place for r3-
          ligioua services or instructionon mornings and afternoons
          during the week, and for Sabbath School exercises on Satur-
          day &ernoon and Sunday morning." Part of this floor was
          used as an office by the church treasurer and the trustees.
          On tha third floor, there were living quarters of the janitor
          and his family, also a reception room used for trustees' meet-
          i&a, and a room for the archivEa and the synagogue perayh3r-
-.        nalia. 'It was held that th3 premises were axempt.
     -.

                      In the case of Rsrriaon v, Guilford County, 12 S.R.
          (2d) 269, (N.C.), the Statute exe,zptedproperty %?holly and
          $XClUaively used for religious worship , . . together with
          . . . . adjacent land reasonablynecessary for the convenient
          use of any such building,t9A R3ptist church purchsaed a lot
          several blocks from the church. Said lot VBS %aed only by
          Sunday School classes and organizationsof the church as a
          place for holding outdoor meetinga.ff The court said: "The
          aPJ33d facts show that the lot is reasonably necessary for
          the convenient   us3 of tha church, and is wholly and excluaiv3-
          ly uasd for religious worship.3
                       In the caaa of First Unitarian Society v. Tolvnof
          Hartford, 34 Atl. 89, (Corn.),the Statute exempted property
          noccupied 33 a church.3 Th3 audience room of the "Unity Church
          and t;all"was constructedalong the architectural pattarn of
          3 theatsr. The religious aociaty, in addition to conducting
          worship   33rvic33  in said auditorium, derived five or six
          hundred dollars a gear renting out the auditorium for 18ckJres,
          concsrta, and other entertainnanta,and, at times, politic31
           convent ions.
                     In that case, ths couritsaid:
                     "        The policy on which tha exemption of
                church &ii&a    from tsxation is granted is th3
                encouragemantof religion;3nd that policy is not
.      -




    Honorable Homer D. Zck - page 5


                .
              hindered, but, rather, promoted, by permitting
              this building to be used for profit when not
              needed for those services distinctly called
              3r31igioua 33rvic333; for literary, scientific,
              or entertaining exercises, or for.any other
              thing not inappropriateto be had in a church.
              In earlier times in this state, and in all the
              New England states, the church--commonlycalled
              the WeetinghouaeW--was customarily used for
              tom  meetings, lectures, concerts, tempsrance
              meetings, political addresses, and for other
              like special occasions; and no one 3ver aup-
              posed that such use made the m33tinghouse
              liable to taxation. In the country to;lnathe
              like use still pr3vails. In view of such
            . general use, it is not to be supposed that the
.-.           legislature intended, by any language it has
              used, to mske all such church buildings taxable.
              Ye think Unity Church and Hall is exempt from
              taxation.
                    3313   also in R3 Zinzovi,43 N.Y.S. 714.
                In the light of the foregoing authorities, it is our
      opinion that the hall inquired about in your letter is exempt
      from taxation.
                                                 Yours v3ry truly




                                                       J. Arthur Sandlin
                                                               Aaaiatsnt
      JAS:ddt:zd